Title: To Thomas Jefferson from Walker C. Buckner, 17 July 1822
From: Buckner, Walker C.
To: Jefferson, Thomas


Dear sir,
July 17th 1822.
My name is Buckner, I am a wayfaring man at present, and am in great necessity. I keep my accompts regularly inserted, and am reputed to be a man of as much veracity, and have as good credit as any man in the state of Virginia. I Would wish to borrow thirty dollars of you, and I would make a point of paying you in the fall. I have an estate of two thousand dollars coming to me in the fall, (in September.) I heir of my brother Horace Buckner, who was a surgeon in the peace establishment. He died Without making a will. I received an elegant education, learning the Greek and Latin, and turning out to work was disagreeable to me. I retain the Latin perfectly. I translated The first page of Ovid’s metamorphoses, and an excellent Latin teacher affirmed that the translation was more elegant than the translation which the translator gave who translated The book page for page. I retain it in memory, and as I have heard that you are very fond of elegant belles-lettres, I will give it an insertion in my letter. It is as follows,Animus fert dicere formas mutatas in corporaNeva. Dî, (nam veset medastisillas,) coeptisAdspirate meis, deduciteque carmen perpetuumAb origine mundi primo ad tempora mea.Translation.My muse induces me to sing of metamorphoses.Ye gods, (for ye also have transformed the bodies,)Inspire me in my essays, and spin out one continued story  From the first beginning of the world down to the present time.Give my compliments to your family. I am, dear sir, With great respect,Walker C. BucknerP.S. I would be very much obliged to you, sir, if you Would send me an —answer, and should you think proper, you will oblige me very much if you would send me some money as a loan inclosed in the letter, and I will pay you again in the fall.W. C. B.